Exhibit ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections200.80(b)(4) and 240.24b-2. LICENSE AND APPLICATION SUPPORT AGREEMENT This License and Application Support Agreement (the “LASA”) is made and entered into as of this September 30, 2008 (the “Effective Date”), by and between Las Vegas Gaming, Inc., (LVGI), a Nevada corporation, with a primary business address of 4000 West Ali Baba Lane, Las Vegas, Nevada 89118, and IGT (IGT), a Nevada corporation with a primary business address of 9295 Prototype Drive, Reno, NV 89521 (each a “Party” and collectively the “Parties”). WITNESSETH WHEREAS, IGT owns rights to various proprietary application programming interfaces (APIs) and protocols, trademarks, and copyrights related to Gambling (defined below) and Electronic Gaming Machines (defined below); WHEREAS, LVGI desires to license selected ones of IGT’s trademarks and copyrights related to Electronic Gaming Machines and selected ones of IGT’s proprietary APIs and protocols for the purpose of designing, developing, and implementing software applications for delivery through PlayerVision Devices (defined below) and IGT sb Systems; and WHEREAS, LVGI desires support from IGT with regard to the selected ones of IGT’s proprietary APIs and protocols in the design, development and implementation of such software applications. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants contained herein, the Parties agree as follows: ARTICLE 1 Definitions The following terms with initial capital letters shall have the following meanings: “Application Support Services” means technical support and assistance for the purpose of assisting LVGI establish compatibility between software applications developed by LVGI for delivery on IGT sb Systems (defined below). “Competitor” – means any manufacturer, supplier, or distributor of Gambling Products with which IGT reasonably considers itself to compete for business. - 1 - “Earned Revenue” means revenues earned by LVGI, less the actual cost of jackpot insurance (such as for the top award of Nevada Numbers), if applicable. “Electronic Gaming Machine” or “EGM” means the entire electronic or electro-mechanical device including the peripheral components housed in its enclosure that is primarily designed and used for Gambling, and that has all of the following characteristics: (a) is used by the player to input the wager amount and otherwise initiate game play; (b) displays the amount wagered, the outcome of the wager, and the credit amount available to the player; (c) displays the outcome of the Gambling event to the player within five minutes of initiating the wager; and (d) is provided to the player by the EGM operator.The definition of an EGM is limited to the device in close proximity to the player and does not include supporting software and servers remote from the device.For the avoidance of doubt, and by way of example, personal computers, televisions, personal digital assistants (PDAs), and cellular and other mobile telephones are not primarily designed for
